Citation Nr: 0015706	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-48 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).  This case was 
originally before the Board in September 1998, at which time 
the Board denied the veteran's claim of entitlement to a 
rating in excess of 50 percent for schizophrenia.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court) and 
in conjunction with a joint motion, the Court vacated the 
September 1998 Board decision and remanded the case to the 
Board in August 1999, for readjudication consistent with the 
joint motion.  


REMAND

A statement by the veteran's private physician, C. Smith, 
M.D., dated in September 1999, was received by the Board in 
October 1999.  Dr. Smith stated that the veteran's 
service-connected mental disorder rendered "him 100% 
disabled. . . ."  However, as the percentage assigned to a 
veteran's service-connected disorder is a legal 
determination, it is not clear upon what medical 
symptomatology this conclusion was based.  The Court has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In the instant case, 
although the veteran was afforded a VA examination in 1997, 
in light of the 1999 opinion of Dr. Smith, the Board 
concludes that an additional VA examination and a medical 
opinion on what effect the veteran's service-connected 
psychiatric disability has on his ability to work would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the veteran's claim for 
entitlement to an increased rating can be made.  
38 C.F.R. §§ 3.326, 3.327 (1999); see Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532, 
538 (1994); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1998, 
not already of record, should be obtained 
and associated with the claims file. 

2.  The RO should request all pertinent 
clinical data upon which Dr. Smith based 
his September 1999 opinion that the 
veteran's service-connected psychiatric 
disorder rendered him "100% disabled."  
All such documents so obtained should be 
associated with the claims file.  The RO 
should request that Dr. Smith delineate 
the manifestations of the veteran's 
psychiatric disorder that provided the 
basis for his conclusion.  

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the severity of his 
service-connected psychiatric disorder.  
The claims file, copies of the former and 
revised rating criteria (effective in 
November 1996), and a copy of this Remand 
are to be furnished to the psychiatrist 
for review and the examination report 
should state that such a review was made.  
All testing deemed necessary should be 
performed.  It is requested that the 
examiner assign a numerical code under 
the Global Assessment of Functioning 
Scale (GAF) provided in the Diagnostic 
and Statistical Manual for Mental 
Disorder (DSM-IV).  The examiner is 
requested to include a definition of the 
numerical code assigned under DSM-IV.  
The presence or absence of symptoms 
enumerated in the rating criteria should 
be specifically noted.  The examiner 
should provide an opinion as to the 
extent the veteran's service-connected 
psychiatric disorder, without 
consideration of other factors such as 
physical disorders or the veteran's age, 
interferes with his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


